Dismissed and Memorandum Opinion filed February 5, 2009







Dismissed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00474-CV
____________
 
KEVIN J. SWAN, ET AL., Appellants
 
V.
 
DEUTSCHE BANK, ET AL., Appellees
 

 
On Appeal from County Civil Court
at Law No. 2
Harris County, Texas
Trial Court Cause No.
913081
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 16, 2008.  The notice of appeal was filed
on May 22, 2008.  To date, the filing fee of $175.00 has not been paid. 
Appellant filed an affidavit of indigency in the trial court.  A contest to the
affidavit was filed and the trial court signed an order sustaining the
contest.  On August 15, 2008, a supplemental clerk=s record was filed containing that
order.  On September 11, 2008, appellant was ordered to pay the filing fee.  On
September 26, 2008, appellant filed a motion to reconsider his affidavit or,
alternatively, an extension of time to pay the fee.  The motion was denied.




After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of January 8, 2009.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
 
Panel consists of Justices Frost, Brown, and Boyce.